DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species 1 (fig.2) in the reply filed on 11/8/2021 is acknowledged.  Claim 18 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking 
claim. 

Claim Objections
The period “.” (line 13 of claim 20) should be replaced with a comma “,”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-17, 19 and 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with antecedent basis and double inclusion issues.  Note the following examples:
1
The term “each case” (line 9 of claim 1) lacks proper antecedent basis, there being no previous recitation of any “case” such that it is unclear which, if any, of the previously recited elements is to be referred to thereby.2  
It is unclear if “at least one gear unit” (line 9 of claim 1) is to refer to one of the previously recited “at least two gear units” (line 6 of claim 1) or to an additional unit.
It is unclear if “a third range unit” (line 10 of claim 1) is to refer one of the previously recited “at least three range units” (line 7 of claim 1) or to an additional unit.
It is unclear if “a gear unit” (line 2 of claim 4) is to refer to one of the previously recited “at least two gear units” (line 6 of claim 1) or to an additional unit.
The terms “gearwheel… the gearwheels…gearwheels” (claim 7) lacks proper antecedent basis, there being no previous recitation of any “gearwheel(s)” such that it is unclear which, if any, of the previously recited elements is to be referred to thereby.
The term “the gear units directly in engagement with…” (claim 9) lacks proper antecedent basis since no direct engagement is set forth previously in the claims.

It is unclear which of the previously recited gear units “the gear unit” (line 3 of claim 11) refers.
The term “the coaxial shaft portion of the gear unit” (lines 2-3 of claim 11) lacks proper antecedent basis such that it is unclear which, if any, of the previously recited elements the term is to refer.
Claim 12 is unclear what element “the rotational speed” is to refer, noting that all elements do not appear to have the same exact speed of rotation.
Claims 19 and 20 include combinations of the above noted unclear phrases and are thus similarly rejected.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-17, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 102017102579 A1.
As noted in the 35 USC 112 clarity rejections elsewhere above a great deal of uncertainty exists as to claim meaning and scope.  In accordance with MPEP § 2173.06 the examiner applies the prior art under 35 U.S.C. 102 in the interest of compact prosecution.  However, an exhaustive 3  
DE 102017102579 A1 appears to disclose applicant’s claims, as best understood, to include A shift transmission (fig.5), comprising: a first shaft (7); a second shaft (9) arranged parallel to the first shaft; a gear group (10) arranged at least partially on the first shaft; and a range group (B, D, F) arranged at least partially on the second shaft; wherein the gear group comprises at least two gear units (11, 12) and the range group comprises at least three range units (B, D, F); wherein the gear group and the range group are configured such that a first (B) and a second (F) range unit in each case are shiftable with at least one gear unit indirectly by a third range unit (D).  

Conclusion
The prior art made of record on the attached PTO-892 form and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner Your locationshould be directed to VICTOR L MACARTHUR whose telephone number is (571)272-7085.  The examiner can normally be reached on M-Th 9:30am-8pm.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, 






/VICTOR L MACARTHUR/Primary Examiner, Art Unit 3658                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP 2173.05(o) which states "where a claim directed to a device can be read to include the same element twice, the claim may be indefinite.  Ix parte Kristensen, 10 USPQ2d 1701 (Bd. Pat. App. & Inter. 1989)".
        
        2 See MPEP 2173.05(e) which states "A claim is indefinite when it contains words or phrases whose meaning is unclear. In re Packard, 751 F.3d 1307, 1314, 110 USPQ2d 1785, 1789 (Fed. Cir. 2014). The lack of clarity could arise where a claim refers to "said lever" or "the lever," where the claim contains no earlier recitation or limitation of a lever and where it would be unclear as to what element the limitation was making reference. Similarly, if two different levers are recited earlier in the claim, the recitation of "said lever" in the same or subsequent claim would be unclear where it is uncertain which of the two levers was intended. A claim which refers to "said aluminum lever," but recites only "a lever" earlier in the claim, is indefinite because it is uncertain as to the lever to which reference is made… even though indefiniteness in claim language is of semantic origin, it is not rendered unobjectionable simply because it could have been corrected. In re Hammack, 427 F.2d 1384, 1388 n.5, 166 USPQ 209, 213 n.5 (CCPA 1970).
        
        3 See MPEP 2173.06 which states that a prior art rejection should not include considerable speculation about the meaning of terms employed in a claim or assumptions as to the scope of the claim citing In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962) and In re Wilson, 424 F.2d 1382, 165 USPQ 494 (CCPA 1970).